DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed November 12, 2020 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on has been entered.
Response to Arguments
Applicant’s arguments, see page 6 (subsequent pages go into detail), filed October 13, 2020, with respect to the rejections of claims 1-8 and 12-20 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made as can be seen below.
Claim Objections
Claim 7 recites the limitation "a third finned heat exchanger body" in the second line of the claim.  There is “a heat exchanger body” in claim 1, but no second heat exchanger body.  It is unclear if a third finned heat exchanger body necessitates a second finned heat exchanger body.  It is unclear if the second finned heat exchanger is part of the cooling passage section of the additional surface cooler aspect required by claim 6 which requires both a circuit for lubrication oil and the generator.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (U.S Patent 9,273,632) hereinafter Ueda in view of Dasgupta et al. (U.S Pre-Grant Publication 20200080796) hereinafter Dasgupta; [Dasgupta has priority to 9/11/18 based on U.S Provisional Application 62729484].

    PNG
    media_image1.png
    544
    658
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    582
    268
    media_image2.png
    Greyscale

Regarding claim 1, Ueda discloses a fan casing assembly {Column 5 lines 55-67}, comprising: 	an annular fan casing having peripheral wall {Column 5 lines 55-67}; 	an annular surface cooler {Column 2 lines 50-54} operably coupled to the annular fan casing {Column 5 lines 64-66} and having a first surface confronting the peripheral wall {Colum 5 lines 55-67} and a second surface opposite the first surface {Figure 5 first surface on the side of (25) while the second surface is toward (17), Column 6 lines 5-10}, the annular surface cooler, comprising: 		a first cooling passage section {Figure 3 (10) has cooling passage section show where is an elongated u-shape} configured to be operably coupled to the annular fan casing of an aircraft engine {Column 5 lines 55-67}, the first cooling passage section {Figure 3 (10)} {Annotated Figure 1 (I)} and a second distal end {Annotated Figure 1 (II)}  and having a set of fluid passages internal to the heat exchanger body {Figure 3, channel between (71) and (72), Column 3 lines 23-30} and a first set of fins having a first geometry extending outwardly from the heat exchanger body {Annotated Figure 2 (III) a first section of fins (17), Column 7 lines 12-21} and defining a respective first distance between adjacent fins {Column 7 lines 12-21}; 		a manifold operably coupled to the first distal end of the first cooling passage section {Figure 3 (51), Column 7 lines 28-34} and wherein the manifold includes a manifold body having an interior fluidly coupled to at least one of the set of fluid passages {Column 7 line 62- Column 8 line 3}, and a second set of fins having a second geometry extending outwardly from the manifold body {Annotated Figure 2 (IV) a second section of fins (17), Column 7 lines 12-21} to define a finned manifold {Annotated Figure 2 (IV) is located where (21) and (26) are, which are part of the manifold (51)} and defining a respective second distance between adjacent fins to define a finned manifold {Column 7 lines 12-21}; 
Ueda does not teach wherein the first cooling passage section comprises at least one of: a third distance between the first set of fins and the second set of fins wherein the third distance is greater than the first distance and the second distance and the first geometry is different from the second geometry.
Dasgupta pertains to heat exchangers that may be used in gas turbine engines.  Dasgupta teaches wherein a cooling passage section comprises at least one of: a third distance between the first set of fins and the second set of fins wherein the third distance is greater than the first distance and the second distance {Figure 2 shows a variety of different spacing configurations in both directions D1 and D2 for different sets of fins that result in gaps based on different densities, [0058]-[0060]}, and the first geometry is different from the second geometry {Figure 2 see variations of size and shape, [0058]-[0060]}. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used different {Dasgupta [0059-60]}.
Regarding claim 2, Ueda further discloses a second manifold {Ueda Annotated Figure 1 (V), Column 4 line 66- Column 5 line 6, the portion shown acts as return manifold even though it is not a separate construction} operably coupled to the second distal end of the first cooling passage section {Annotated Figure 1 (II)} and wherein the second manifold includes a second manifold body having a second interior {Annotated Figure 1 (V) is between (71) and (73)} fluidly coupled to at least one of the set of fluid passages {Annotated Figure 1 (V) is coupled to the rest of the cooling passages shown above in the figure} and a third set of fins located on the second manifold body {Annotated Figure 2 (VI) is the fins at the location of the second manifold body}.
Regarding claim 3, the combination of Ueda and Dasgupta further teaches wherein the second manifold is a finned return manifold {Ueda Annotated Figure 1 (V), Column 4 line 66- Column 5 line 6, the portion shown acts as return manifold even though it is not a separate construction}.
Regarding claim 4, Ueda further discloses wherein the annular surface cooler is an air cooled oil cooler {Column 13 lines 35-38}.
Regarding claim 5, Ueda further discloses wherein the annular surface cooler includes a lube surface cooler {Column 5 lines 60-64}.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of Dasgupta as applied to claims 1-5 and 12-16 above, and further in view of the prior art as disclosed in the instant application.
Regarding claim 6, Ueda further discloses an annular surface cooler for either an integrated drive generator surface cooler and the lube surface cooler {Column 5 lines 60-64}, each having a first cooling passage section {Figure 3 (10)}, a finned inlet/outlet manifold {Figure 3 (21/51) has fins (17) highlighted by (IV) in Annotated Figure 2}, and a finned return manifold {Ueda Annotated Figure 1 (V), Column 4 line 66- Column 5 line 6, the portion shown acts as return manifold even though it is not a separate construction; has fins shown by Annotated Figure 2 (VI)}.  Additionally Ueda discloses the annular surface cooler discussed only is about 1/8 of the circumference in length and may be in any location {Column 5 line 64- Column 6 line 6}.
Ueda is silent about an annular surface cooler for including both an integrated drive generator surface cooler and the lube surface cooler.  The prior art in the instant application pertains to surface coolers for gas turbine engines.  The prior art in the instant application teaches using multiple surface cooling circuits {Figure 1 (5), (2), (7) form a circuit and so does (6), (3), (8)}. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used multiple heat exchangers setups of Ueda as taught by the prior art of the instant application.  One of ordinary skill in the art would be motivated to do so in order to cool both the lubrication oil and the generator {Ueda Column 5 lines 60-64} and is only requires a mere duplication of parts .   The additional cooling passage section, a finned inlet/outlet manifold, and a finned return manifold do not produced a new and unexpected result and therefore has a similar fact pattern to In re Harza discussed in 2144.04 VI. B in the MPEP.
Regarding claim 7, the combination of Ueda, Dasgupta, and the prior art as disclosed in the instant application teaches the fan casing assembly of claim 6.  Ueda and Dasgupta are silent regarding wherein the lube surface cooler further comprises a third finned heat exchanger body having a set of internal fluid passages fluidly coupled to the finned inlet/outlet manifold at a first end.  The prior art of the instant application teaches wherein a cooling configuration further comprises another finned heat exchanger body {Figure 1 (4) is another heat exchanger in addition to (3)} having a set of internal fluid passages fluidly coupled to the inlet/outlet manifold at a first end {Figure 1 (6)}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the heat exchanger (10) of Ueda to include another portion that extends opposite of the sections shown in Ueda; this is taught by {Ueda Column 11 line 62- Column 12 line 7}.  It is important to note when this teaching is applied to Ueda the inlet/outlet manifold remains finned {Annotated Figure 2 (IV)}.  The combination described above may be made to either the lube surface cooler or the integrated drive generator surface cooler as Ueda discloses the surface cooler may be used for either {Column 5 lines 60-64}.  This results in the lube surface cooler having the claimed features of claim 7 being obvious.
Regarding claim 8, the combination of Ueda, Dasgupta, and the prior art disclosed by the instant application further teaches wherein the lube surface cooler further comprises another finned {the return manifold of Ueda is finned, Annotated Figure 2 (VI); the modification made in claim 7 would result in a configuration where the additional u-shaped circuit which includes the return manifold would also be finned} return manifold {prior art disclosed by instant application Figure 1 (9)} coupled to a second end of the third finned heat exchanger body {prior art disclosed by instant application Figure 1 (9) is at opposite end as (6)}.
Regarding claim 12, Ueda discloses an annular surface cooler {Column 2 lines 50-54}, comprising: a first cooling passage section {Figure 3 (10) has cooling passage section show where is an elongated u-shape} configured to be operably coupled to the annular fan casing of an aircraft engine {Column 5 lines 55-67}, the first cooling passage section {Figure 3 (10)} having a heat exchanger body defining a first distal end {Annotated Figure 1 (II)} and a second distal end {Annotated Figure 1 (I)}  and having a set of fluid passages internal to the heat exchanger body {Figure 3, channel between (71) and (72), Column 3 lines 23-30} and a first set of fins having a first geometry extending outwardly from the heat exchanger body {Annotated Figure 2 (III) a first section of fins (17), Column 7 lines 12-21} and defining a respective first distance between adjacent fins {Column 7 lines 12-21}; a manifold operably coupled to the first {Annotated Figure 1 (V), Column 4 line 66- Column 5 line 6, the portion shown acts as return manifold even though it is not a separate construction} and wherein the manifold includes a manifold body having an interior fluidly coupled to at least one of the set of fluid passages {Annotated Figure 1 (V) coupled to the rest of the fluid passages that are adjacent}, and a second set of fins having a second geometry extending outwardly from the manifold body {Annotated Figure 2 (IV) a second section of fins (17), Column 7 lines 12-21} to define a finned manifold {Annotated Figure 2 (VI) is located where (V) is in Annotated Figure 2} and defining a respective second distance between adjacent fins to define a finned manifold {Column 7 lines 12-21}; 
Ueda does not discloses wherein the first cooling passage section comprises at least one of: a third distance between the first set of fins and the second set of fins wherein the third distance is greater than the first distance and the second distance and the first geometry is different from the second geometry.
Dasgupta pertains to heat exchangers that may be used in gas turbine engines.  Dasgupta teaches wherein a cooling passage section comprises at least one of: a third distance between the first set of fins and the second set of fins wherein the third distance is greater than the first distance and the second distance {Figure 2 shows a variety of different spacing configurations in both directions D1 and D2 for different sets of fins that result in gaps based on different densities, [0058]-[0060]}, and the first geometry is different from the second geometry {Figure 2 see variations of size and shape, [0058]-[0060]}.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used different fin geometry or spacing for the second set of fins of Ueda compared to the first set of fins of Ueda as taught by Dasgupta.  One of ordinary skill in the art would be motivated to do so to optimize heat transfer and minimize pressure drop {Dasgupta [0059]}
Regarding claim 13, Ueda further discloses further comprising a second manifold { Figure 3 (51) has fins highlighted by Annotated Figure 2 (IV)} operably coupled to the second distal end of the first cooling passage section {Annotated Figure 1 (I)} and wherein the second manifold includes a second manifold body having a second interior {Figure 5 shows interior of (51)} fluidly coupled to at least one of the set of fluid passages {Column 7 line 62- Column 8 line 3} and a third set of fins located on the second manifold body {Annotated Figure 2 (IV) is the fins at the location of the second manifold body}.
Regarding claim 14, Ueda further discloses wherein the second manifold is a finned inlet/outlet manifold {Figure 3 (51) has fins highlighted by Annotated Figure 2 (IV)}.
Regarding claim 15, the combination of Ueda, Dasgupta, and the prior art as disclosed in the instant application teaches the fan casing assembly of claim 6.  Ueda and Dasgupta are silent regarding wherein the surface cooler further comprises a second finned heat exchanger body having a set of internal fluid passages fluidly coupled to the finned inlet/outlet manifold at a first end and further comprising another finned return manifold coupled to a second end of the third finned heat exchanger body.
  The prior art of the instant application teaches wherein a cooling configuration further comprises another finned heat exchanger body {Figure 1 (4) is another heat exchanger in addition to (3)} having a set of internal fluid passages fluidly coupled to the inlet/outlet manifold at a first end {Figure 1 (6)} and further comprising another finned return manifold coupled to a second end of the third finned heat exchanger body {Figure 1 (9) is coupled to the second end}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the heat exchanger (10) of Ueda to include another portion that extends opposite of the sections shown in Ueda as taught by the prior art disclosed by the instant application.  One of ordinary skill in the art would be motivated to do so as a duplication of parts of the heat exchanger body and return manifold.  The additional heat exchanger body 
Regarding claim 16, Ueda further discloses wherein the annular surface cooler is an air cooled oil cooler {Column 13 lines 35-38}.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as disclosed in the instant application in view of Storage II et al. (U.S Patent 8,387,362) hereinafter Storage II and Ueda.
Regarding claim 17, applicant’s admitted prior art teaches a method of forming a surface cooler ([0010]), the method comprising: forming a cooling passage section configured to be operably coupled to a fan casing of an aircraft engine ([0010]), the cooling passage section having a heat exchanger body defining a first distal end and a second distal end (Figure 1 (2) has distal ends near (5) and (7)) and having a set of fluid passages internal to the heat exchanger body ([0010-11]); forming a first set of fins located on a first exterior surface of the heat exchanger body (Figure 1 (11) shows region without fins, the region of (2) not part of (11) has fins, [0011]); forming a manifold having a manifold body having an interior (Figure 1 (5)); coupling the manifold body to the heat exchanger body {[0011]}; and fluidly coupling the interior of the manifold body and at least one of the set of fluid passages of the heat exchanger body ([0010-11]).  Applicant’s admitted prior art is silent in how the manifold body is coupled to the heat exchanger body.  Storage II pertains to surface cooler with manifolds.  Storage II teaches removably coupling the manifold body to the heat exchanger body {Column 4 lines 65- Column 5 line 3, mechanical means}.  Since the applicant’s admitted prior art is silent on how the manifold body is coupled to the heat body, one of ordinary skill in the art would have to choose. It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have coupled the manifold and heat exchanger of applicant’s admitted prior art by nonpermanent mechanical means as taught by Storage II.  One of ordinary skill in the art {Storage II Column 4 lines 65- Column 5 line 3}. 
The prior art disclosed by applicant is silent regarding the method of manufacturing the cooling passages of the heat exchanger.  Storage II also teaches that (202) which includes the cooling passages is formed by extrusion {Storage II Column 4 lines 57-64}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have formed the cooling passages of the heat exchange of applicant’s admitted prior art by extrusion as taught by Storage II.  One of ordinary skill in the art would be motivated to do so as one of ordinary skill in the art would have to select a manufacturing technique and extrusion is well known to form such a part {Storage II Column 4 lines 57-64}.             
Applicant’s admitted prior art additionally does not teach a second set of fins located on the manifold body.  Ueda pertains to a surface cooler configuration.  Ueda teaches a second set of fins located on the manifold body {Annotated Figure 2 (IV)}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have included a second set of fins located on the manifold body as taught by Ueda to the applicant’s admitted prior art.  One of ordinary skill in the art would be motivated to do so for additional heat transfer {Ueda Column 7 lines 12-21}.       
Regarding claim 18, the combination of applicant’s admitted prior art, Storage II, and Ueda further teaches wherein forming the manifold body comprises extruding the manifold body {Storage II Column 4 lines 57-64}.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Storage II as applied to claim 17-18 above, and further in view of Van der Merwe et al. (U.S Pre-Grant Publication 20180163845) hereinafter Van der Merwe.
Regarding claim 19, the combination of the prior art disclosed by applicant, Storage II, and Ueda teaches the fins may be integral or formed on separately {Storage II Column 4 lines 57-64}.  This combination is silent regarding forming the second set of fins comprises additively manufacturing the second set of fins on the manifold body.
Van der Merwe pertains to the manufacture of heat exchanger components.  Van der Merwe teaches using additive manufacturing to form heat exchanger aspects including fins {[0040-41]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used additive manufacturing as taught by Van der Merwe as the way to produce the integral fins on the manifold as taught by the combination of applicant’s admitted prior art and Storage.  One of ordinary skill in the art would be motivated to do so for the many advantages of additive manufacturing including certain freedoms regarding sizing {Van Der Merwe [0040]}.  This combination therefore teaches forming the second set of fins comprises additively manufacturing the second set of fins on the manifold body.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over applicant’s admitted prior art in view of Storage II, Ueda, and Van der Merwe as applied to claim 19 above, and further in view of Sabo et al. (U.S Pre-Grant Publication 20180245854) hereinafter Sabo.
Regarding claim 20, the combination of applicant’s admitted prior art, Storage II, Ueda and Van der Merwe teaches the method of claim 19, but is silent wherein the second set of fins is formed from a second material different from a first material of the manifold body.  Sabo pertains to the additive manufacturing of heat exchangers in gas turbine engines.  Sabo teaches wherein different materials are used in combination in the manufacturing of heat exchanger components through the use of additive manufacturing {[0033-0035]}.  It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have used a different material as taught by Sabo for the additive manufacturing of the fins as taught by Van der Merwe from the manifold as taught by combination of applicant’s admitted prior art and Storage.  One of ordinary skill in the art would be motivated to do so for meeting the demands of any particular application {Sabo [0035]}.     


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                        

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745